DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 15, 21-23, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce et al. (5,377,763).
As concerns claim 11, Pearce shows a guiding system for a hybrid lifting tower (10), the guiding system comprising: a plurality of guiding structures (14) configured to be positioned along the hybrid lifting tower, wherein: each of the plurality of guiding structures comprises a main part (Fig. 1-3; col 3, ln 52-61; col 4, ln 50 - col 5, ln 4) adapted to be attachable to the hybrid lifting tower, the main part being adapted for passage of pipes (16); a first of the plurality of guiding structures (14) is connected, by 
As concerns claim 12, Pearce shows wherein the at least one structural connecting element is parallel to the pipes (Fig. 1 & 2).
As concerns claim 15, Pearce shows wherein the at least one structural connecting element is only one structural connecting element positioned in a center of the plurality of guiding structures (Fig. 1-3).
As concerns claim 21, Pearce shows wherein each of the plurality of guiding structures is made of metallic or polymeric material (col 3, ln 52-54; inherent that a support plate used in a marine application would be made of metallic or polymeric material).
As concerns claim 22, Pearce shows a hybrid lifting tower (10) comprising the guiding system.
As concerns claim 23, Pearce shows wherein the at least one structural connecting element is parallel to the pipes (Fig. 1 & 2).
As concerns claim 26, Pearce shows wherein the at least one structural connecting element is only one structural connecting element positioned in a center of the plurality of guiding structures (Fig. 1-3).
As concerns claim 29, Pearce shows wherein each of the plurality of guiding structures is made of metallic or polymeric material (col 3, ln 52-54; inherent that a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. alone.
As concerns claims 16, 17 and 27, Pearce shows wherein the at least one structural connecting element (12) is connected to the first of the plurality of guiding structures (14) by a stop member (26), which is clamped or crimped onto the at least one structural connecting element.  Pearce discloses the claimed invention except for wherein the at least one structural connecting element is connected to the first of the plurality of guiding structures by eye, glue, or weld.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an eye, glue or a weld for connecting the at least one structural connecting .
Allowable Subject Matter
Claims 13, 14, 18-20, 24, 25, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 02/05/2021, with respect to claims 11, 12, 15-17, 21-23, 26, 27 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679